COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Jules Williams v. Marvlyn Jennifer Williams

Appellate case number:     01-16-00970-CV

Trial court case number: 2015-35489

Trial court:               246th District Court of Harris County

        The appellate record for this appeal was due on January 30, 2017. The clerk’s record was
filed on February 24, 2017, but a reporter’s record has not been filed. On February 1, 2017, the
Clerk of the Court notified appellant that the court reporter had informed the Court that appellant
had not paid, or made arrangements to pay, the reporter’s fee for preparing the record. See Tex. R.
App. P. 35.3(b). The Clerk further notified appellant that unless, on or before March 3, 2017, he
filed proof that he had paid, or had made arrangements to pay, the reporter’s fee for preparing the
record, the Court may consider and decide those issues or points that do not require a reporter’s
record. See TEX. R. APP. P. 37.3(c). Appellant did not respond. On March 7, 2017, the court
reporter again notified the Court that payment arrangements for the reporter’s record have not been
made.
        Accordingly, the Court will consider and decide those issues or points that do not require
a reporter’s record for a decision. See id. Appellant’s brief must be filed no later than 30 days
after the date of this order. Appellee’s brief will be due within 30 days after appellants’ brief has
been filed.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                   Acting individually


Date: March 14, 2017